Exhibit 10.1

 

MISSOURI BASIN POWER PROJECT

* * *

LARAMIE RIVER ELECTRIC GENERATING STATION

AND

TRANSMISSION SYSTEM

PARTICIPATION AGREEMENT

AMENDMENT NO. 12

 

This Amendment No. 12 (“Amendment”), dated as of September 20,  2018,  by and
between BASIN ELECTRIC POWER COOPERATIVE, a North Dakota corporation (“Basin
Electric”); TRI-STATE GENERATION AND TRANSMISSION ASSOCIATION, INC., a Colorado
corporation (“Tri-State”); CITY OF LINCOLN, NEBRASKA, a Nebraska municipal
corporation operating the Lincoln Electric System (“L.E.S.”); HEARTLAND
CONSUMERS POWER DISTRICT, a political subdivision of the State of South Dakota
(“Heartland”); WYOMING MUNICIPAL POWER AGENCY, a public corporation of the State
of Wyoming (“Wyoming Municipal”); and WESTERN MINNESOTA MUNICIPAL POWER AGENCY,
a municipal corporation and political subdivision of the State of Minnesota
(“Western Minnesota”), all of whom may be collectively referred to as the
“Parties” and individually referred to as “Party.”  Capitalized terms used
herein without definition shall have the respective meanings set forth in the
Participation Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Parties have entered into a document entitled “Missouri Basin Power
Project * * * Laramie River Electric Generating Station and Transmission System
Participation Agreement,” executed on various dates during the months of
November and December, 1975, taking effect as of May 25, 1977, and amended from
time to time (the “Participation Agreement”); and

 

WHEREAS, the Parties wish to amend the Participation Agreement to reflect the
transfer of all of Heartland’s 3.00% Entitlement Share to Tri-State, the
assignment of all of Heartland’s interest in the Participation Agreement to
Tri-State, and to remove Heartland as a party to the Participation Agreement.

 

WHEREAS,  in addition, the Parties wish to make certain other amendments to the
Participation Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:

 

1.AMENDMENTS TO PARTICIPATION AGREEMENT:

 

1.1Section 4.8 of the Participation Agreement shall be amended in its entirety
to read as follows:

 

“4.8 ENTITLEMENT SHARE: The percentage of undivided ownership of each
Participant in the Project as follows:

A. Basin Electric = 42.27 percent



 

-1-

--------------------------------------------------------------------------------

 



B. Tri-State = 27.13 percent

C. L.E.S. = 12.76 percent

D. Western Minnesota = 16.47 percent

E. Wyoming Municipal = 1.37 percent”

 

Without further amendment or change, all Project Agreements shall be construed
and the terms thereof applied in a manner consistent with the foregoing change
of Parties and Entitlement Shares.

 

1.2Section 6.8 of the Participation Agreement shall be amended in its entirety
to read as follows:

 

6.8 Any action or determination of the Engineering and Operating Committee, the
Audit Committee and the Management Committee shall require a vote of four (4)
out of the five (5) Participants, acting through their respective
representatives, provided that such four (4) Participants own more than fifty
(50) percent of the Entitlement Shares.

 

 

1.3Section 30 of the Participation Agreement shall be amended in its entirety to
read as follows:

 

“30.1This Agreement shall become effective only when it has been duly executed
and delivered on behalf of all of the Participants and approved by all
regulatory agencies which have jurisdiction. This Agreement shall continue in
full force and effect until December 31, 2042.

 

30.2Upon termination of this Agreement, the facilities comprising the Project
shall be disposed of in a manner to be mutually agreed upon by the Participants
and in accordance with the applicable federal, state and local laws, ordinances
and regulations. This section shall remain in effect after the termination
or expiration of the Project Agreements and until the disposal of the
facilities comprising the Project is complete.

 

30.3If and to the extent that any of the options, rights and privileges granted
under this Agreement, would, in the absence of the limitation imposed by this
sentence, be invalid or unenforceable as being in violation of the rule against
perpetuities or any other rule or law relating to the vesting of interests in
property or the suspension of the power of alienation of property, then it is
agreed that notwithstanding any other provision of this Agreement, such options,
rights and privileges, subject to the respective conditions hereof governing the
exercise of such options, rights and privileges, will be exercisable only during
(a) the longer of (i) a period which will end twenty-one (21) years after the
death of the last survivor of the descendants living on the date of the
execution of the Amendment No. 12 to this Agreement, of the following Presidents
of the United States: Franklin D. Roosevelt, Harry S. Truman, Dwight
D. Eisenhower, John F. Kennedy, Lyndon B. Johnson, Richard M. Nixon, Gerald
R. Ford, James E. Carter, Ronald W. Reagan, George H. W. Bush, William
J. Clinton, George W. Bush, and Barack H. Obama, or (ii) in the event that Wyo.
Stat. Ann. § 34-1-139 applies to the exercise of such options, rights and
privileges, the period provided

 

-2-

--------------------------------------------------------------------------------

 



under such statute, or (b) the specific applicable period of time expressed in
this Agreement, whichever of (a) and (b) is shorter.”

 

1.4Section C-2 of Exhibit C of the Participation Agreement is amended to delete
the words “Heartland Consumers Power District” in each instance that it appears.

 

2.RULE AGAINST PERPETUITIES: Each Party acknowledges and agrees that, in
connection with amending Section 30 of the Participation Agreement as provided
in this Amendment, for purposes of complying with the rule against perpetuities
or any other rule or law relating to the vesting of interests in property or the
suspension of the power of alienation of property, any options, rights and
privileges in the Participation Agreement, including Sections 16, 17 and 31, are
hereby re-granted by the execution of this Amendment.  Therefore, the creation
of such options, rights and privileges in the Participation Agreement is as of
Effective Date.

 

3.WAIVER AND CONSENT:  With respect to the transfer, assignment and sale of
Heartland’s 3.00% Entitlement Share to Tri-State and the assignment of all of
Heartland’s interest in the Project Agreements to Tri-State (collectively, the
“Heartland Transaction”), each Party, individually, hereby (a) recognizes and
consents to the Heartland Transaction, (b) knowingly, freely, and
definitively agrees, without any conditions, that the Heartland Transaction has
been accomplished in accordance with the Participation Agreement, including, but
not limited to, Section 16 of the Participation Agreement, and (c) knowingly,
freely, and definitively waives, without any conditions, any and all rights it
might have under Section 16 of the Participation Agreement related to the
Heartland Transaction, including, but not limited to, any notices or Right of
First Refusal. Each Party, individually, acknowledges and recognizes that
certain other transactions or agreements have or may occur between various
Parties related to the Heartland Transaction, and each Party agrees that its
consent and waiver with respect to the Heartland Transaction as set forth in the
preceding sentence is not conditioned upon any such other transactions or
agreements.  This waiver and consent does not in any way alter or amend any
other transactions or agreements between various Parties, except as expressly
agreed by such Parties, nor does it waive any rights or obligations under the
Project Agreements, except as expressly agreed by the Parties.

 

4.HEARTLAND NO LONGER A PARTY: 

 

4.1As of the Effective Date, Heartland shall no longer be a party to the
Participation Agreement or any other Project Agreement.

 

4.2The following parts and sections of the Participation Agreement are also
revised or deleted as appropriate to remove any reference to Heartland: the
cover page, Sections 1, 2.5, and 32.1.

 

5.MUTUAL REPRESENTATIONS AND WARRANTIES:  As of the date first written above,
 Each Party represents and warrants to the other Parties that (i) it possesses
full power and authority to enter into and perform this Amendment; (ii) the
execution, delivery and performance of this Amendment by it have been duly
authorized by it; (iii) the execution, delivery and performance of
this Amendment by it does not require the consent or approval of, filing with,
nor notice to any other person, which if not obtained would prevent it from
performing its obligations hereunder; and (iv)  the execution, delivery and
performance of this Amendment by it shall not violate any federal, state or
municipal laws, rules or regulations applicable to it.

 



 

-3-

--------------------------------------------------------------------------------

 



6.EFFECTIVE DATE: This Amendment became retroactively effective on July 1, 2018
(“Effective Date”).  As Basin Electric and Tri-State are no longer borrowers
from the Rural Utilities Service, no approval by the Administrator of the Rural
Utilities Service is required.

 

IN WITNESS HEREOF, the Parties have caused this Amendment No. 12 to be executed
and delivered as of the date first written above. 

 



 

-4-

--------------------------------------------------------------------------------

 



 

 

( S E A L )BASIN ELECTRIC POWER COOPERATIVE

 

 

By:  /s/ Paul M. Sukut

Title:  General Manager and CEO

 

ATTEST:

 

 

/s/ Mark D. Foss

Title:  Assistant Secretary

 

 

CORPORATE ACKNOWLEDGMENT

 

 

STATE OF NORTH DAKOTA)

) ss.

COUNTY OF BURLEIGH)

 

On the 12 day of September, 2018, before me personally appeared Paul M. Sukut,
to me personally known, who, having been by me first duly sworn, did say that he
is the General Manager and CEO of Basin Electric Power Cooperative, the
corporation described in and which executed the foregoing instrument; that the
seal affixed to said instrument is the corporate seal of said corporation; and
that said instrument was signed and sealed on behalf of said corporation by
authority of its board of directors; and said Paul M. Sukut acknowledged said
instrument to be the free act and deed of said corporation. 

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal on
the day and year in this certificate first above written. 

 

 

( S E A L )

/s/ Michelle Wiedrich

Notary Public

 

My Commission Expires:

August 6, 2021

 

 



 

Signature Page to Amendment No. 12 to Laramie River Electric Generating Station
and Transmission System Participation Agreement

-5-

--------------------------------------------------------------------------------

 



 

( S E A L )WESTERN MINNESOTA MUNICIPAL

POWER AGENCY

 

 

By: /s/ Thomas J Heller

Title:  Assistant Secretary & Assistant Treasurer

 

ATTEST:

 

 

/s/ Merlin Sawyer

Title:  Assistant Secretary

 

ACKNOWLEDGMENT

 

STATE OF SOUTH DAKOTA)

) ss.

COUNTY OF LINCOLN)

 

On the 14 day of September, 2018, before me personally appeared Tom Heller to me
personally known, who, having been by me first duly sworn, did say that he is
the Assistant Secretary & Assistant Treasurer of Western Minnesota Municipal
Power Agency, the agency described in and which executed the foregoing
instrument; that the seal affixed to said instrument is the seal of said agency;
and that said instrument was signed and sealed on behalf of said agency by
authority of its board of directors; and said Tom Heller acknowledged said
instrument to be the free act and deed of said agency. 

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal on
the day and year in this certificate first above written. 

 

( S E A L )

/s/ Geraldyne Shumaker

Notary Public

 

My Commission Expires:

September 30, 2022

 

 



 

Signature Page to Amendment No. 12 to Laramie River Electric Generating Station
and Transmission System Participation Agreement

-6-

--------------------------------------------------------------------------------

 



 

( S E A L )WYOMING MUNICIPAL POWER AGENCY

 

 

By: /s/ Rosemary K Henry

Title:  Executive Director

 

ATTEST:

 

 

/s/ Zane Logan

Title:  Chairman

 

ACKNOWLEDGMENT

 

STATE OF WYOMING)

) ss.

COUNTY OF NIOBRARA)

 

On the 20 day of September, 2018, before me personally appeared Rosemary K
Henry, to me personally known, who, having been by me first duly sworn, did say
that he is the Executive Director of Wyoming Municipal Power Agency, the
corporation described in and which executed the foregoing instrument; that the
seal affixed to said instrument was signed and sealed in behalf of said
corporation by authority of its board of directors; and said Rosemary K
Henry acknowledged said instrument to be the free act and deed of said
corporation. 

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal on
the day and year in this certificate first above written. 

 

( S E A L )

/s/ M Luana Govin

Notary Public

 

My Commission Expires:

May 16, 2022

 

 



 

Signature Page to Amendment No. 12 to Laramie River Electric Generating Station
and Transmission System Participation Agreement

-7-

--------------------------------------------------------------------------------

 



 

( S E A L )HEARTLAND CONSUMERS POWER DISTRICT

 

 

By: /s/  Russell Olson

Title:  Chief Executive Officer

 

ATTEST:

 

 

/s/ Katlyn Hahn

Title:  Administrative Assistant

 

ACKNOWLEDGMENT

 

STATE OF SOUTH DAKOTA)

) ss.

COUNTY OF LAKE)

 

On the 10 day of September, 2018, before me personally appeared Russell Olson,
 Chief Executive Officer of Heartland Consumers Power District, known to me or
satisfactorily proven to be the person described in the foregoing instrument,
and acknowledged that he executed the same in the capacity therein stated and
for the purposes therein contained. 

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal on
the day and year in this certificate first above written. 

 

( S E A L )

/s/ Katlyn Hahn

Notary Public

 

My Commission Expires:

September 14, 2022

 

 



 

Signature Page to Amendment No. 12 to Laramie River Electric Generating Station
and Transmission System Participation Agreement

-8-

--------------------------------------------------------------------------------

 



( S E A L )CITY OF LINCOLN, NEBRASKA

 

 

By:  /s/ Kevin G Wailes

Title:  Administrator & Chief Executive Officer

         Lincoln Electric System

 

ATTEST:

 

 

/s/ Lacy Stockdale

Title:  Assistant Secretary

 

ACKNOWLEDGMENT

 

STATE OF NEBRASKA)

) ss.

COUNTY OF LANCASTER)

 

On the 10 day of September, 2018, before me personally appeared Kevin G Wailes,
to me personally known, who, having been by me first duly sworn, did say that he
is the Administrator & Chief Executive Officer of Lincoln Electric System, which
executed the foregoing instrument; and that said instrument was signed in behalf
of said Lincoln Electric System by authority of its Administrative Board; and
said Kevin G Wailes acknowledged said instrument to be the free act and deed of
said Lincoln Electric System. 

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal on
the day and year in this certificate first above written. 

 

( S E A L )

/s/ Brenda Austin

Notary Public

 

My Commission Expires:

January 27, 2019

 

 



 

Signature Page to Amendment No. 12 to Laramie River Electric Generating Station
and Transmission System Participation Agreement

-9-

--------------------------------------------------------------------------------

 



( S E A L )TRI-STATE GENERATION AND

TRANSMISSION ASSOCIATION, INC.

 

 

By: /s/ Micheal S. McInnes

Title:  Chief Executive Officer

 

 

ACKNOWLEDGMENT

 

STATE OF COLORADO)

) ss.

COUNTY OF ADAMS)

 

On the 10th day of September, 2018, before me personally appeared Micheal S.
McInnes, to me personally known, who, having been by me first duly sworn, did
say that he is the Chief Executive Officer of Tri-State Generation and
Transmission Association, Inc., the corporation described in and which executed
the foregoing instrument; that the seal affixed to said instrument is the
corporate seal of said corporation; and that said instrument was signed and
sealed on behalf of said corporation by authority of its board of directors; and
said Micheal S. McInnes acknowledged said instrument to be the free act and deed
of said corporation. 

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal on
the day and year in this certificate first above written. 

 

( S E A L )

/s/ Pamela Lee Schroder

Notary Public

 

My Commission Expires:

April 4, 2022

 

 

 

 

Signature Page to Amendment No. 12 to Laramie River Electric Generating Station
and Transmission System Participation Agreement

-10-

--------------------------------------------------------------------------------